                               Case 2:20-cv-01202-KJM-CKD Document 20 Filed 02/17/21 Page 1 of 2


                           1

                           2

                           3

                           4

                           5

                           6

                           7

                           8                              UNITED STATES DISTRICT COURT
                           9                     EASTERN DISTRICT OF CALIFORNIA
                          10   JOBANY RODRIGUEZ                  Case No. 2:20-CV-01202-KJM-CKD
                                                                 Judge: Hon. Kimberly J. Mueller
                          11
                                         Plaintiffs,
                                                                 PUTATIVE CLASS ACTION
                          12
                                   v.                            ORDER GRANTING
                          13
                                                                 STIPULATION AND JOINT
                          14   ALLEN DISTRIBUTION, LP; and       REQUEST TO STAY
                               DOES 1-100, inclusive,            PROCEEDINGS UNTIL AFTER
                          15                                     COMPLETION OF PRIVATE
GOLDBERG SEGALLA LLP




                                         Defendants.             MEDIATION
                          16
  Los Angeles, CA 90017




                          17
     P.O. Box 17520




                                                                        Complaint Filed: 6/16/2020
                          18
                                                                        Trial Date: Not Set
                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28

                                        ORDER GRANTING STIPULATION AND JOINT REQUEST TO STAY
                                      PROCEEDINGS UNTIL AFTER COMPLETION OF PRIVATE MEDIATION
                               Error! Unknown document property name.
                               Case 2:20-cv-01202-KJM-CKD Document 20 Filed 02/17/21 Page 2 of 2


                           1                                             ORDER
                           2           Upon due consideration of the parties' Stipulation and Joint Request to Stay
                           3   Proceedings Until After Completion of Private Mediation, and good cause
                           4   appearing, the Court GRANTS the Parties' request and hereby orders the following:
                           5                   1.      All dates currently set by this Court are vacated and the matter is
                           6   stayed pending the Parties' completion of private mediation;
                           7                   2.      Should the parties require any involvement by the Court prior to
                           8   private mediation, or should the parties succeed in resolving this matter at the private
                           9   mediation, the Parties will promptly inform the Court;
                          10                   3.      Should the Parties be unable to resolve this matter, the Parties
                          11   will submit a joint status report to the Court on or before April 3, 2021 (30 days after
                          12   March 4, 2021) to advise of the status of this matter and to reschedule the Parties'
                          13   Scheduling Conference so that the Court may issue a Scheduling Order.
                          14           IT IS SO ORDERED.
                          15
                               DATED: February 17, 2021.
GOLDBERG SEGALLA LLP




                          16
  Los Angeles, CA 90017




                          17
     P.O. Box 17520




                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                                                                              -2-
                                        ORDER GRANTING STIPULATION AND JOINT REQUEST TO STAY
                                      PROCEEDINGS UNTIL AFTER COMPLETION OF PRIVATE MEDIATION
                               Error! Unknown document property name.
